     Case 2:19-cv-09781-DDP-JPR Document 11 Filed 02/12/20 Page 1 of 3 Page ID #:26



      Justin Prato Esq, SBN 246968
1     PRATO & REICHMAN, APC
      8555 Aero Drive, Suite 303
2     San Diego, CA 92123
      Telephone: 619-886-0252
3     Facsimile: 619-241-8309
4     Attorney for Plaintiff
5

6

7

8
                               UNITED STATES DISTRICT COURT

9                            CENTRAL DISTRICT OF CALIFORNIA
10                                         WESTERN DIVISON
11

12     DAVID DOYLE,                                            Case No.: 2:19-cv-09781-DDP
13
                       Plaintiff,
14                                                             REQUEST TO ENTER
               vs.
15                                                             DEFAULT AGAINST ALL
                                                               DEFENDANTS
16     SHORE FUNDING SOLUTIONS INC., a
17
       New York Corporation.

18
                       Defendants.
19

20    TO: THE CLERK OF THE ABOVE-ENTITLED COURT:
21

22
              Plaintiff DAVID DOYLE hereby requests that the Clerk of the above-
23
      entitled Court enter default in this matter against Defendant SHORE FUNDING
24

25    SOLUTIONS INC., a New York Corporation on the grounds that said defendant
26
      has failed to appear or otherwise respond to the complaint within the time
27

28    prescribed by the Federal Rules of Civil Procedure.


                                                         -1-
      ________________________________________________________________________________________________________

                               Request To Enter Default Against All Defendants
     Case 2:19-cv-09781-DDP-JPR Document 11 Filed 02/12/20 Page 2 of 3 Page ID #:27




1
              Defendant SHORE FUNDING SOLUTIONS INC. was served the summons
2     and complaint and other initiating papers on December 18, 2019 via its authorized
3
      agent for service of process pursuant to the Federal Rules of Civil Procedure.
4

5             Defendant Option One Finance, LLC should have answered the summons by
6
      January 18, 2020.
7

8             Defendant has not filed a responsive pleading to the summons as of today,
9
      February 12, 2020.
10
              Counsel for Plaintiff was originally contacted by an alleged counsel for the
11

12    Defendant requesting additional time to respond. However, counsel for Plaintiff
13
      never received the requested stipulation from that person as required. No person
14

15    has contacted counsel for Plaintiff requesting any additional time since.
16
              Neither Defendant is a minor or incompetent person. [FRCP 55(b)(1); see
17

18
      First American Bank, N.A. v. United Equity Corp. 89 FRD 81, 86 (D. DC 1981)].

19            The above stated facts are set forth in the accompanying declaration of
20
      Justin Prato, filed herewith.
21

22

23    DATED: February 12, 2020                                PRATO & REICHMAN, APC
24

25
                                                              __/s/ Justin Prato Esq.______
26
                                                              By: Justin Prato Esq..
27                                                            Prato & Reichman, APC
28
                                                              Attorneys for Plaintiff


                                                         -2-
      ________________________________________________________________________________________________________

                               Request To Enter Default Against All Defendants
     Case 2:19-cv-09781-DDP-JPR Document 11 Filed 02/12/20 Page 3 of 3 Page ID #:28




1
      AFFIDAVIT OF SERVICE
2
      I, Justin Prato, declare that I am a resident of the State of California and I am over

3
      the age of eighteen years and not a party to the action. My business address is

4
      8555 Aero Drive, # 303 San Diego CA, 92123. On February 12, 2020, I served the

5
      following documents on the interested parties:

6
          • Request for Entry of Default

7
          • Declaration of Justin Prato in support

8

9
      I did this by placing a true copy of such documents, enclosed in a sealed envelope

10
      with postage thereon fully prepaid, in the United States mail at San Diego,

11
      California, addressed to the following recipients;
      SHORE FUNDING SOLUTIONS INC.
12    c/o Registered Agents Inc.
13    Attn: Luther Bara
      126 Willis Street, Suite 100
14
      Redding CA 96001
15

16
      SHORE FUNDING SOLUTIONS INC.
      Shore Funding Solutions
17    3 Huntington Quad St, Suite 407N,
18    Melville, NY 11747
19
      I declare under penalty of perjury under the laws of the State of California that the
20    above is true and correct, and that this document is executed in San Diego
      California.
21

22

23    DATED: August 18, 2016                                  PRATO & REICHMAN, APC
24

25
                                                              __/s/ Justin Prato Esq.______
26
                                                              By: Justin Prato Esq..
27                                                            Prato & Reichman, APC
28
                                                              Attorneys for Plaintiff


                                                         -3-
      ________________________________________________________________________________________________________

                               Request To Enter Default Against All Defendants
